Exhibit 10.16
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made this
22nd day of December 2008 (the “Effective Date”), by and between PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (the “Company”), and CLIFFORD D.
KORTMAN, an individual (“Executive”), with respect to the following facts and
circumstances:
RECITALS
The Company and Executive entered into an Employment Agreement effective as of
March 14, 2003 (the “Original Agreement”) pursuant to which Executive serves as
Senior Vice President — Construction/Development of the Company. The Board of
Directors of the Company (the “Board”) determined that it was in the best
interests of the Company and its stockholders to assure that the Executive
continued to serve in such capacities beyond the term provided for in the
Original Agreement and, further, to assure that the Company will have the
continued dedication of Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined herein). The Board believed it was
imperative to diminish the inevitable distraction of Executive by virtue of the
personal uncertainties and risks created by a pending or threatened Change of
Control and to encourage Executive’s full attention and dedication to the
Company, particularly in the event of any threatened or pending Change of
Control, and to provide Executive with compensation and benefits arrangements
upon a Change of Control that ensure that the compensation and benefits
expectations of Executive will be satisfied and that are competitive with those
of other corporations. Therefore, in order to accomplish these objectives, the
Board caused the Company to supersede the Original Agreement by entering into an
amended Employment Agreement effective as of June 13, 2006 (the “2006
Agreement”). The Board has determined that it is in the best interest of the
Company and of Executive to amend and restate the 2006 Agreement to comply with
the provisions of Internal Revenue Code Section 409A and to address certain
technical matters.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
ARTICLE 1.
EMPLOYMENT AND TERM
1.1 Employment. The Company agrees to engage Executive in the capacity as Senior
Vice President — Construction/Development, and as President of the Company’s
subsidiary, Pinnacle Design & Construction, LLC, and Executive hereby accepts
such engagement by the Company upon the terms and conditions specified below.
Kortman December 2008

 

 



--------------------------------------------------------------------------------



 



1.2 Term. The term of this Agreement shall commence as of the Effective Date
and, unless earlier terminated under Article 6 below, shall continue in force
until June 13, 2009, provided that commencing on June 13, 2008 and as of June 13
of each year thereafter (a “Renewal Date”), this Agreement shall automatically
renew for additional one-year periods (each, a “Renewal Period”), unless either
party gives notice of non-renewal at least ninety (90) days prior to the next
Renewal Date. The term of this Agreement, including any Renewal Periods, is
referred to as the “Term.”
ARTICLE 2.
DUTIES OF EXECUTIVE
2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the positions of Senior Vice President —
Construction/Development, and as President of Pinnacle Design & Construction,
LLC, subject to the control and supervision of the Company’s Chief Executive
Officer (the “Chief Executive Officer”), and such other executive duties
consistent with the foregoing as may be assigned to him from time to time by the
Chief Executive Officer. Executive shall perform the services contemplated
herein faithfully, diligently, to the best of his ability and in the best
interests of the Company. Executive shall at all times perform such services in
compliance with, and to the extent of his authority, shall to the best of his
ability cause the Company to be in compliance with, any and all laws, rules and
regulations applicable to the Company of which Executive is aware. Executive may
rely on the Company’s inside counsel and outside lawyers in connection with such
matters. Executive shall, at all times during the Term, in all material respects
adhere to and obey any and all written internal rules and regulations governing
the conduct of the Company’s employees, as established or modified from time to
time; provided, however, in the event of any conflict between the provisions of
this Agreement and any such rules or regulations, the provisions of this
Agreement shall control.
2.2 Location of Services. Executive’s principal place of employment shall be at
the Company’s headquarters in Las Vegas, Nevada, or at such other location as
Executive and the Chief Executive Officer shall agree upon. Executive
understands he will be required to travel to the Company’s various operations as
part of his employment.
2.3 Exclusive Service. Except as otherwise expressly provided herein, Executive
shall devote his entire business time, attention, energies, skills, learning and
best efforts to the business of the Company. Executive may participate in
social, civic, charitable, religious, business, educational or professional
associations so long as such participation does not materially interfere with
the duties and obligations of Executive hereunder. This Section 2.3, however,
shall not be construed to prevent Executive from making passive outside
investments so long as such investments do not require material time of
Executive or otherwise interfere with the performance of Executive’s duties and
obligations hereunder. Executive shall not make any investment in an enterprise
that competes with the Company without the prior written approval of the Company
after full disclosure of the facts and circumstances; provided, however, that
this sentence shall not preclude Executive from owning up to one-half percent
(0.5%) of the securities of a publicly traded entity (a “Permissible
Investment”). During the Term, Executive shall not directly or indirectly work
for or provide services to or, except as permitted above, own an equity interest
in any person, firm or entity engaged in the casino gaming, card club or horse
racing business. In this regard, and for purposes of this section only,
Executive acknowledges that the gaming industry is national in scope and that
accordingly this covenant shall apply throughout the United States.
Kortman December 2008

 

2



--------------------------------------------------------------------------------



 



ARTICLE 3.
COMPENSATION
3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary, effective as of June 13,
2006, at the rate of not less than Four Hundred Twenty-Five Thousand Dollars
($425,000) per year during each of the years of the Term; payable in accordance
with the Company’s regular payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings). Executive’s
annual base salary shall be reviewed by the Chief Executive Officer and, if
appropriate, the Compensation Committee of the Board (the “Committee”) at least
annually beginning no more than twelve (12) months from the date hereof and may
be increased (but not decreased) at the discretion of the Board. If Executive’s
annual salary is increased, the increased amount shall not be reduced for the
remainder of the Term.
3.2 Annual and Other Bonuses. Executive shall be entitled to earn bonuses with
respect to each year of the Term during which Executive is employed under this
Agreement in the discretion of the Chief Executive Officer and, if appropriate,
the Committee. Any such bonus earned by Executive shall be paid annually by
March 15th following the conclusion of the Company’s fiscal year, except for any
portion of the bonus which is subject to required deferral by the Company and
except for any portion of the bonus which Executive shall elect to defer.
Bonuses relative to partial years (or a termination caused by death or
disability) shall be prorated. Executive may also receive special bonuses in
addition to his annual bonus eligibility at the discretion of the Chief
Executive Officer and, if appropriate, the Committee.
3.3 Stock Options. Prior to June 13, 2008 and at appropriate times thereafter
(no less frequently than within forty (40) months of the prior review), the
Committee shall review Executive’s long-term compensation and, in consultation
with the Chief Executive Officer, shall consider granting additional stock
options and/or other long term incentive compensation.
ARTICLE 4.
EXECUTIVE BENEFITS
4.1 Vacation. In accordance with the general policies of the Company applicable
generally to other senior executives of the Company pursuant to the Company’s
personnel policies from time to time, Executive shall be entitled to not less
than four weeks vacation each calendar year, without reduction in compensation.
Kortman December 2008

 

3



--------------------------------------------------------------------------------



 



4.2 The Company Employee Benefits. Executive shall receive all group insurance
and pension plan benefits and any other benefits on the same basis as they are
available generally to other senior executives of the Company under the Company
personnel policies in effect from time to time.
4.3 Benefits. Executive shall receive all other such benefits as the Company may
offer to other senior executives of the Company generally under the Company
personnel plans, practices, policies and programs in effect from time to time,
such as health and disability insurance coverage and paid sick leave. In the
event that the Company’s group health plan does not cover the annual physical
examination of Executive and Executive’s spouse, if any, or any pregnancy of
Executive’s spouse, if any, the Company shall bear the cost of such examinations
or the medical costs of such pregnancy.
4.4 Indemnification. Executive shall have the benefit of indemnification to the
fullest extent permitted by applicable law, which indemnification shall continue
after the termination of this Agreement for such period as may be necessary to
continue to indemnify Executive for his acts while an officer of the Company. In
addition, the Company shall cause Executive to be covered by the current
policies of directors and officers liability insurance in accordance with their
terms, to the maximum extent of the coverage available for any director or
officer of the Company. The Company shall use commercially reasonable efforts to
cause the current policies of directors and officers liability insurance to be
maintained throughout the term of Executive’s employment with the Company and
for such period thereafter as may be necessary to continue to cover acts of
Executive during the term of his employment (provided that the Company may
substitute therefor, or allow to be substituted therefor, policies of at least
the same coverage and amounts containing terms and conditions which are, in the
aggregate, no less advantageous to the insured in any material respect). In the
event of any merger or other acquisition of the Company, the Company shall no
later than immediately prior to consummation of such transaction purchase the
longest applicable “tail” coverage available under the directors and officers
liability insurance in effect at the time of such merger or acquisition.
ARTICLE 5.
REIMBURSEMENT FOR EXPENSES
5.1 Executive shall be reimbursed by the Company for all ordinary and necessary
expenses incurred by Executive in the performance of his duties or otherwise in
furtherance of the business of the Company in accordance with the policies of
the Company in effect from time to time. Executive shall keep accurate and
complete records of all such expenses, including but not limited to, proof of
payment and purpose. Executive shall account fully for all such expenses to the
Company. No reimbursement will be made later than the close of the calendar year
following the calendar year in which the expense was incurred. Expenses eligible
for reimbursement in any one taxable year shall not affect the amount of
expenses eligible for reimbursement in any other taxable year, and the right to
expense reimbursement shall not be subject to liquidation or exchange for any
other benefit.
Kortman December 2008

 

4



--------------------------------------------------------------------------------



 



ARTICLE 6.
TERMINATION
6.1 Termination for Cause. Without limiting the generality of Section 6.2, the
Company shall have the right to terminate Executive’s employment, without
further obligation or liability to Executive, upon the occurrence of any one or
more of the following events, which events shall be deemed termination for cause
(“Cause”).
6.1.1 Failure to Perform Duties. If Executive neglects to perform the material
duties of his employment under this Agreement in a professional and businesslike
manner, other than due to his disability (except due to substance or alcohol
abuse), after having received written notice specifying such failure to perform
and a reasonable opportunity to perform.
6.1.2 Willful Breach. If Executive willfully commits a material breach of this
Agreement and fails to cure such breach within thirty (30) days of written
notice thereof or a material willful breach of his fiduciary duty to the
Company.
6.1.3 Wrongful Acts. If Executive is convicted of a felony involving acts of
moral turpitude or commits fraud, misrepresentation, embezzlement or other acts
of material misconduct against the Company (including violating or condoning the
violation of any material rules or regulations of gaming authorities which could
have a material adverse effect on the Company) that would make the continuance
of his employment by the Company materially detrimental to the Company.
6.1.4 Failure To Be Licensed. If Executive fails to be licensed in all
jurisdictions in which the Company or its subsidiaries has gaming facilities
within the date required by any jurisdiction, or if any of such licenses shall
be revoked or suspended at any time during the Term, then the Company may by
written notice to Executive terminate the Agreement for Cause. Executive agrees
to promptly submit to the licensing requirements of all jurisdictions in which
the Company or its subsidiaries does business. The Company shall bear all
expenses incurred in connection with such licenses.
6.2 Termination Without Cause. Notwithstanding anything to the contrary herein,
the Company shall have the right to terminate Executive’s employment under this
Agreement at any time without Cause by giving notice of such termination to
Executive. Failure by the Company to extend the Term for any Renewal Period
shall not be a termination of this Agreement without Cause.
Kortman December 2008

 

5



--------------------------------------------------------------------------------



 



6.3 Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement on thirty (30) days prior notice to the Company
for good reason (“Good Reason”). For purposes of this Agreement, “Good Reason”
shall mean and be limited to (a) a material breach of this Agreement by the
Company (including without limitation any material reduction in the authority,
duties or responsibilities of Executive, or any relocation of his or its
principal place of business outside the greater Las Vegas metropolitan area
(without Executive’s consent); or (b) a change of control with respect to the
Company (a “Change of Control”) followed by (i) any diminution of Executive’s
authority, duties or responsibilities as set forth in Section 2.1; or
(ii) during the first twelve (12) months following a Change of Control, the
failure of the Company to award Executive an annual bonus equal to at least
seventy-five percent (75%) of the average amount of the annualized bonus paid to
Executive for the last two (2) full years; or (iii) Executive’s termination by
the Company other than at the end of the Term of this Agreement; or
(iv) termination of his employment by Executive in his sole and absolute
discretion at any time during the twelve (12) months immediately following the
first anniversary date of the Change of Control. Except in the cases set forth
in clauses (b)(iii) and (b)(iv) of the preceding sentence, however, “Good
Reason” shall not exist unless Executive gives notice of proposed termination
within 30 days following the breach or condition giving rise to Good Reason, and
there is a failure of the Company to remedy the breach or condition giving rise
to Good Reason within thirty (30) days after such notice (or as soon thereafter
as practicable so long as it commences effectuation of such remedy within such
time period and diligently pursues such remedy to completion as soon as
practicable). For purposes of this Agreement, a “Change of Control” shall mean
the occurrence of any of the following:
(i) The direct or indirect acquisition by an unrelated “Person” or “Group” of
“Beneficial Ownership” (as such terms are defined below) of more than 50% of the
voting power of the Company’s issued and outstanding voting securities in a
single transaction or a series of related transactions;
(ii) The direct or indirect sale or transfer by the Company of substantially all
of its assets to one or more unrelated Persons or Groups in a single transaction
or a series of related transactions;
(iii) The merger, consolidation or reorganization of the Company with or into
another corporation or other entity in which the Beneficial Owners of more than
50% of the voting power of the Company’s issued and outstanding voting
securities immediately before such merger or consolidation do not own more than
50% of the voting power of the issued and outstanding voting securities of the
surviving corporation or other entity immediately after such merger,
consolidation or reorganization; or
(iv) During any consecutive 12-month period, individuals who at the beginning of
such period constituted the Board of the Company (together with any new
Directors whose election to such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.
Kortman December 2008

 

6



--------------------------------------------------------------------------------



 



None of the foregoing events, however, shall constitute a Change of Control if
such event is not a “Change in Control Event” under Treasury Regulations
Section 1.409A-3(i)(5) or successor IRS guidance. For purposes of determining
whether a Change of Control has occurred, the following Persons and Groups shall
not be deemed to be “unrelated”: (A) such Person or Group directly or indirectly
has Beneficial Ownership of more than 50% of the issued and outstanding voting
power of the Company’s voting securities immediately before the transaction in
question, (B) the Company has Beneficial Ownership of more than 50% of the
voting power of the issued and outstanding voting securities of such Person or
Group, or (C) more than 50% of the voting power of the issued and outstanding
voting securities of such Person or Group are owned, directly or indirectly, by
Beneficial Owners of more than 50% of the issued and outstanding voting power of
the Company’s voting securities immediately before the transaction in question.
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as amended.
Notwithstanding the foregoing, (I) Persons will not be considered to be acting
as a “Group” solely because they purchase or own stock of the Company at the
same time, or as a result of the same public offering, (II) however, Persons
will be considered to be acting as a “Group” if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction, with the Company, and (III) if a Person, including
an entity, owns stock both in the Company and in a corporation that enters into
a merger, consolidation, purchase or acquisition of stock, or similar
transaction, with the Company, such shareholders shall be considered to be
acting as a Group with other shareholders only with respect to the ownership in
the corporation before the transaction.
6.4 Death or Disability. This Agreement shall terminate on the death or
“Disability” of Executive. Executive will be deemed to have a “Disability” when
he is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or begins receiving income replacement benefits for a period of
not less than three months under an accident and health plan of the Company or
an affiliate by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. If there should be a dispute
between the Company and Executive as to Executive’s physical or mental
Disability for purposes of this Agreement, the question shall be settled by the
opinion of an impartial reputable physician or psychiatrist agreed upon by the
parties or their representatives, or if the parties cannot agree within ten
(10) days after a request for designation of such party, then a physician or
psychiatrist designed by the Clark County Medical Association or similar body.
The certification of such physician or psychiatrist as to the questioned dispute
shall be final and binding upon the parties hereto.
Kortman December 2008

 

7



--------------------------------------------------------------------------------



 



6.5 Effect of Termination.
6.5.1 Payment of Salary and Expenses Upon Termination. Any termination under
this Section 6 shall be effective upon receipt of notice by Executive or the
Company, as the case may be, of such termination or upon such other later date
as may be provided herein or specified by the Company or Executive in the notice
(the “Termination Date”), except as otherwise provided in this Section 6. If
this Agreement is terminated, all benefits provided to Executive by the Company
hereunder shall thereupon cease, except as provided in this Section 6.5, and the
Company shall pay or cause to be paid to Executive all accrued but unpaid base
salary, any compensation previously voluntarily deferred by Executive, payable
in accordance with the provisions of the applicable deferred compensation plan
and in accordance with Executive’s elections under such deferred compensation
plan, and vacation benefits. In addition, promptly upon submission by Executive
of his unpaid expenses incurred prior to the Termination Date and owing to
Executive pursuant to Article 5, reimbursement for such expenses shall be made.
If the Agreement is terminated by the Company for “Cause,” or by Executive
without “Good Reason,” Executive shall not be entitled to receive any payments
other than as specified in this Section 6.5.1, and provided that Executive may
exercise any vested options.
6.5.2 Termination Due to Death or Disability. If this Agreement is terminated
due to death or Disability, the following shall apply:

  (a)   Executive shall be entitled to an amount equal to the sum of
(i) Executive’s annual base salary in effect on the date of termination; plus
(ii) the greater of the amount of Executive’s bonus (including all deferred
amounts) in the year prior to such termination or the average of the annual
bonuses (including all deferred amounts) paid to Executive in the three
(3) consecutive years prior to the year of termination (the “Bonus Amount”)
times (iii) one hundred fifty percent (150%) of the sum of (i) and (ii) above
(the “Death or Disability Severance Benefit”); provided that in the event of
death, the amount of such Death Severance Benefit shall be reduced by the amount
of any life insurance provided by the Company; and, provided, further, that the
amount of such Disability Severance Benefit shall be reduced under the
circumstances specified in this Section 6.5.2. In addition, Executive shall be
entitled to receive any amounts payable under Section 6.5.1 above a pro rata
bonus for the year of death or Disability (which bonus shall be calculated by
taking the Bonus Amount and multiplying it by a fraction, the numerator of which
is the number of days in the year in which Executive was employed before death
or Disability and the denominator of which is 365); such pro rata bonus shall be
payable within thirty (30) days after death or Disability. The base salary
component of the Death or Disability Severance Benefit shall be payable to
Executive or his estate monthly in equal installments over a period of eighteen
(18) months after the termination of Executive’s employment (the “Death or
Disability Severance Benefit Period”) and seventy five percent (75%) of the
bonus component shall be paid within thirty (30) days after death or Disability,
and twenty five percent (25%) of

Kortman December 2008

 

8



--------------------------------------------------------------------------------



 



      the bonus component shall be payable in three annual installments on the
anniversaries of death or Disability; provided that if during such period a
Change of Control shall occur, the full amount of any unpaid Death or Disability
Severance Benefit shall be paid to Executive or his estate in a lump sum. If,
during the Disability Severance Benefit Period Executive is able to work in
capacities similar to those for which he is employed hereunder, he shall have a
duty to seek employment and to advise the Company of all compensation paid or
payable to him from such employment. Such amounts shall reduce the amount of
Disability Severance Benefits payable by the Company hereunder.

  (b)   Any outstanding unvested stock options at the date of death or
Disability which would otherwise vest during the eighteen (18) months following
death or Disability shall immediately become vested and may be exercised in
accordance with their terms. The remaining unvested options shall immediately
terminate.

  (c)   Executive shall also be entitled to receive health benefits coverage for
Executive and his dependents, and disability insurance coverage for Executive,
under the same plan(s) or arrangement(s) under which Executive was were covered
immediately before his death or Disability or plan(s) established or
arrangement(s) provided by the Company or any of its Subsidiaries thereafter for
the benefit of senior executives (“Health and Disability Coverage
Continuation”). Such health benefits and disability coverage shall be paid for
by the Company to the same extent as if Executive were still employed by the
Company, and Executive, or his Dependents in the event of his death, will be
required to make such payments as Executive would be required to make if
Executive were still employed by the Company. The benefits provided under this
Section 6.5.2(c) shall continue until the earliest of (a) five (5) years;
(b) the date on which Executive ceases to be Disabled during the five (5) year
period; and (c) the date Executive (and in the case of his dependents, the
dependents) becomes covered or eligible for coverage under any other group
health plan or group disability plan (as the case may be) not maintained by the
Company or any of its Subsidiaries; provided, however, that if such other group
health plan excludes any pre-existing condition that Executive or Executive’s
dependents may have when coverage under such group health plan would otherwise
begin, coverage under this Section 6.5.2(c) shall continue (but not beyond the
period described in clause (a) of this sentence) with respect to such
pre-existing condition until such exclusion under such other group health plan
lapses or expires. In the event Executive is required to make an election under
Sections 601 through 607 of the Employee Retirement Income Security Act of 1974,
as amended (commonly

Kortman December 2008

 

9



--------------------------------------------------------------------------------



 



      known as COBRA) to qualify for the benefits described in this Section
6.5.2(c), the obligations of the Company and its Subsidiaries under this
Section 6.5.2(c) shall be conditioned upon Executive’s timely making such an
election. Any payment or reimbursement of benefits under this Section 6.5.2(c)
that is taxable to Executive or his dependents shall be made by December 31 of
the calendar year following the calendar year in which Executive or his
dependent incurred the expense. Expenses eligible for reimbursement in any one
taxable year shall not affect the amount of expenses eligible for reimbursement
in any other taxable year, and the right to expense reimbursement shall not be
subject to liquidation or exchange for any other benefit.

  (d)   The provisions of Sections 7.4, 7.5, 7.6 and 7.7 shall apply both during
and after the termination of the Disability Severance Benefit Period.

6.5.3 Termination Without Cause or Termination by Executive for Good Reason
Other than in Connection with a Change of Control. If the Company terminates
Executive without Cause or Executive terminates for Good Reason other than in
connection with a Change of Control as contemplated by Section 6.5.4, the
following shall apply:

  (a)   Executive shall be entitled to receive an amount equal to one hundred
fifty percent (150%) times (i) Executive’s annual base salary (the “Base
Severance Benefit”) in effect on the date of termination; plus (ii) the Bonus
Amount, excluding any deferred bonus which was at the Company’s election rather
than Executive’s. The Base Severance Benefit shall be paid to Executive in equal
monthly installments over eighteen (18) months immediately following the date of
termination in accordance with the Company’s regular salary payment schedule
from time to time. Seventy five percent (75%) of the Bonus Amount shall be paid
within thirty (30) days after the termination of employment, and twenty five
percent (25%) of the Bonus Amount shall be payable in three annual installments
on the anniversaries of the termination of employment. In addition, Executive
shall be entitled to receive any amounts payable under Section 6.5.1 above and a
pro rata annual bonus for the year of termination calculated and payable as
provided in Section 6.5.2(a), including any deferred bonus which was at the
Company’s election rather than Executive’s; such pro rata annual bonus shall be
payable within thirty (30) days after termination of employment. The payments
contemplated herein shall not be subject to any duty of mitigation by Executive
nor to offset for any income earned by Executive following termination.

Kortman December 2008

 

10



--------------------------------------------------------------------------------



 



  (b)   In addition to those already vested, all of Executive’s outstanding
stock options which would have vested in the eighteen (18) months following
termination shall be fully vested and exercisable as of the date of termination.
Any remaining unvested options shall immediately terminate.

  (c)   Executive shall also be entitled to receive Health and Disability
Coverage Continuation for himself and his dependents, as applicable, on the
terms provided in Section 6.5.2(c) above; provided that the maximum continuation
period shall be eighteen (18) months from the date of termination.

  (d)   The provisions of Sections 7.3, 7.5, 7.6 and 7.7 shall apply from the
date of termination, but the provisions of Section 7.4 (“Covenant Not to
Compete”) shall not apply.

6.5.4 Termination Without Cause or Termination by Executive for Good Reason
Within the Twenty-Four (24) Months After a Change of Control. If the Company
terminates Executive without Cause or Executive terminates for Good Reason
within twenty-four (24) months after a Change of Control, or if Executive
terminates in his sole and absolute discretion within the twelve (12) months
immediately following the first anniversary date of a Change of Control, the
following shall apply:

  (a)   The Company shall pay to Executive in lieu of the Base Severance
Benefit, in a lump sum as soon as practicable, but in no event later than thirty
(30) days after the termination of Executive’s employment, (i) an amount (the
“Change of Control Severance Benefit”) equal to two (2) times Executive’s annual
base salary in effect on the date of termination, plus (ii) two (2) times the
largest annual bonus (including all deferred amounts) that was paid to Executive
during the three (3) years preceding the Change of Control; plus (iii) a pro
rated bonus for the year of termination (which bonus shall be calculated by
taking the Bonus Amount and multiplying it as provided in section 6.5.2(a) plus
(iv) any amounts payable under Section 6.5.1. Executive shall also be entitled
to receive a continuation of health and disability insurance coverage as
specified in Section 6.5.2(c). In addition to those already vested, all unvested
stock options held by Executive shall be immediately and fully vested and
exercisable by Executive.

  (b)   The “Covenant Not to Compete” set forth in Section 7.4 below shall not
apply in any respect to Executive (and Executive’s compliance therewith shall
not be a condition to the Company’s obligations hereunder), and the term of the
“No Hire Away Policy” in Section 7.5 shall be limited to six (6) months from the
date of termination.

Kortman December 2008

 

11



--------------------------------------------------------------------------------



 



6.5.5 Occurrence of a Change of Control With Six Months After Termination
Without Cause or by Executive for Good Reason. If a Change of Control occurs
within six months after the date of termination of Executive by the Company
without Cause or the date of termination by Executive with Good Reason, the
following shall apply:

  (a)   Executive shall receive (i) the Change of Control Severance Benefit set
forth in Section 6.5.4(a)(i), less the amount of any payments Executive has
already received under the first sentence of Section 6.5.3(a), and
(ii) continuation of health and disability coverage as specified in
Section 6.5.2(c).

  (b)   The “Covenant Not to Compete” set forth in Section 7.4 below shall not
apply in any respect to Executive (and Executive’s compliance therewith shall
not be a condition to the Company’s obligations hereunder), and the term of the
“No Hire Away Policy” in Section 7.5 shall be limited to six (6) months from the
date of termination.

6.5.6 Additional Payments. In the event that any payments that Executive may
receive under this Agreement or otherwise shall constitute a change in control
payments under Section 280G of the Code which would subject Executive to an
excise tax under Section 4999 of the Code, Executive shall be entitled to
receive additional tax gross-up payments from the Company as set forth in
Appendix A hereto. Notwithstanding the foregoing provisions of this
Section 6.5.6, if it shall be determined that Executive is entitled to the Gross
Up Payment, but that the Payments do not exceed 105% of the greatest amount that
could be paid to Executive such that the receipt of the Payments would not give
rise to any Excise Tax (the “Reduced Amount”), then no Gross Up Payment shall be
made to Executive and the Payments, in the aggregate, shall be reduced to the
Reduced Amount. If the Company elects to provide coverage under
Section 6.5.2(c), 6.5.3(c), 6.5.4(a) or 6.5.5(a) under self-insured insurance
plans rather than under insurance policies, the Company shall indemnify
Executive for any tax liability he incurs on payment of claims under the
insurance plans that he would not have incurred if the claims had been paid
under insurance policies. Any such tax indemnification amounts shall be paid to
or for the benefit the Executive by December 31 of the calendar year following
the calendar year in which the additional tax is remitted, or, if no additional
tax is remitted, by December 31 of the calendar year following the calendar year
in which there is a final and non-appealable settlement or other resolution of
an audit or litigation relating to such additional tax. The Company shall pay to
Executive a payment (the “Gross Up Payment”) in an amount such that, after
payment by Executive of all income taxes and the excise tax imposed by Internal
Revenue Code Section 4999, or any similar provision of state or local tax law
(the “Excise Tax”) imposed on benefits under this agreement, on all other
payments from the Company to Executive in the nature of compensation, and on the
Gross Up Payment itself, and any interest or penalties (other than interest and
penalties imposed by reason of Executive’s failure to file timely tax returns or
to pay taxes shown due on such returns and any tax liability, including interest
and penalties, unrelated to the Excise Tax or the Gross Up Amount), Executive
shall be placed in the same tax position with respect to benefits under this
Agreement and all other payments from the Company to Executive in the nature of
compensation as Executive would have been if the Excise Tax had never been
enacted.
Kortman December 2008

 

12



--------------------------------------------------------------------------------



 



6.5.7 I.R.C. Section 409A. In the event that any compensation with respect to
Executive’s separation from service is “deferred compensation” within the
meaning of Section 409A of the Code and the regulations thereunder
(“Section 409A”), the stock of the Company or any affiliate is publicly traded
on an established securities market or otherwise, and Executive is determined to
be a “specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code,
payment of such compensation shall be delayed as required by Section 409A. Such
delay shall last six months from the date of Executive’s separation from
service, except in the event of Executive’s death. Within thirty (30) days
following the end of such six-month period, or, if earlier, Executive’s death,
the Company will make a catch-up payment to Executive equal to the total amount
of such payments that would have been made during the six-month period but for
this Section 9.1. The catch-up payment amount shall accrue simple interest at
the prime rate of interest as published by the Bank of America as of the
beginning of the deferral period, which interest shall be paid with the catch-up
payment. The Company will place an amount in a “rabbi trust” with an independent
trustee reasonably acceptable to Executive equal to the catch-up payment plus
the interest that will accrue thereon. Wherever payments under this Agreement
are to be made in installments, each such installment shall be deemed to be a
separate payment for purposes of Section 409A. Payments of compensation or
benefits on Executive’s termination of employment (other than accrued salary and
vacation pay, other accrued amounts that must be paid under applicable law, and
“welfare benefits” specified in Treasury Regulations Section 1.409A-1(a)(5))
shall be paid only if and when the termination of employment constitutes a
“separation from service” under Treasury Regulation Section 1.409A-1(h).
6.5.8 Suspension. In lieu of terminating Executive’s employment hereunder for
Cause under Section 6.1, the Company shall have the right, at its sole election,
to suspend the performance of duties by Executive under this Agreement during
the continuance of events or circumstances under Section 6.1 for an aggregate of
not more than thirty (30) days during the Term (the “Default Period”) by giving
Executive written notice of the Company’s election to do so at any time during
the Default Period. The Company shall have the right to extend the Term beyond
its normal expiration date by the period(s) of any suspension(s). The Company’s
exercise of its right to suspend the operation of this Agreement shall not
preclude the Company from subsequently terminating Executive’s employment
hereunder. Executive shall not render services to any other person, firm or
corporation in the casino business during any period of suspension. Executive
shall be entitled to continued compensation and benefits pursuant to the
provisions of this Agreement during the Default Period.
6.6 Exercisability of Options. Except with respect to options granted prior to
the date hereof, all vested options will terminate on the earlier of (a) the
expiration of the ten (10) year term of such options, or (b) one (1) year after
the termination of Executive’s employment with the Company, regardless of the
cause of such termination, except that, in the event of a termination for
“Cause” or Executive’s termination without Good Reason, all vested options will
terminate on the earlier of (I) the expiration of the ten (10) year term of such
options, or (II) ninety (90) days after the termination. As provided in the
stock option agreements, unvested options will terminate on the termination of
Executive’s employment with the Company, except to the extent that such options
become vested as a result of such termination under the terms of the governing
stock option agreement or this Agreement. With respect to options granted prior
to the date hereof, any option exercise extension shall be limited to the
maximum amount permitted which would not trigger a modification under
Section 409A.
Kortman December 2008

 

13



--------------------------------------------------------------------------------



 



6.7 No-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or its subsidiaries and for which the Executive
may quality, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any other contract or agreement with the Company or its
subsidiaries at or subsequent to the Date of Termination (“Other Benefits”)
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement.
Notwithstanding the foregoing, if Executive receives payments and benefits
pursuant to Article VI of this Agreement, Executive shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Company and its subsidiaries, unless otherwise specifically provided therein in
a specific reference in or to this Agreement.
6.8 Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any setoff, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against the Executive or others,
except to the extent of the mitigation and setoff provisions provided for in
this Agreement. Except as expressly provided for herein, in no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal fees and expenses that the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.
6.9 Release. It shall be a condition for Executive’s right to receive any
severance benefits hereunder that he execute a general release in favor of the
Company and its affiliates in the form attached hereto as Appendix B and
covering such additional matters as may be reasonably requested by the Company,
which release shall not encompass the payments contemplated hereby. The timing
of payments under this Agreement upon the execution of the general release shall
be governed by the following provisions:
(a) The Company must deliver the release to Executive for execution no later
than fourteen (14) days after Executive’s termination of employment. If the
Company fails to deliver the release to Executive within such fourteen (14) day
period, Executive will be deemed to have satisfied the release requirement and
will receive payments conditioned on execution of the release as though
Executive had executed the release and all revocation rights had lapsed at the
end of such 14 day period.
(b) Executive must execute the release within forty-five (45) days from its
delivery to him.
(c) If Executive has revocation rights, Executive shall exercise such rights, if
at all, not later than seven (7) days after executing the release.
Kortman December 2008

 

14



--------------------------------------------------------------------------------



 



(d) In any case in which the release (and the expiration of any revocation
rights) could only become effective in a particular tax year of Executive,
payments conditioned on execution of the release shall begin within thirty
(30) days after the release becomes effective and revocation rights have lapsed.
(e) In any case in which the release (and the expiration of any revocation
rights) could become effective in one of two taxable years of Executive
depending on when Executive executes the release, payments conditioned on
execution of the release shall not begin before the first business day of the
later of such tax years.
ARTICLE 7.
CONFIDENTIALITY
7.1 Nondisclosure of Confidential Material. In the performance of his duties,
Executive may have access to confidential records, including, but not limited
to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by the Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and is disclosed to Executive in confidence. Executive
acknowledges that the Confidential Material constitutes proprietary information
of the Company which draws independent economic value, actual or potential, from
not being generally known to the public or to other persons who could obtain
economic value from its disclosure or use, and that the Company has taken
efforts reasonable under the circumstances, of which this Section 7.1 is an
example, to maintain its secrecy. Except in the performance of his duties to the
Company or as required by a court order or any gaming regulator or as required
for his personal tax or legal advisors to advise him, Executive shall not,
directly or indirectly for any reason whatsoever, disclose, divulge,
communicate, use or otherwise disclose any such Confidential Material, unless
such Confidential Material ceases to be confidential because it has become part
of the public domain (not due to a breach by Executive of his obligations
hereunder). Executive shall also take all reasonable actions appropriate to
maintain the secrecy of all Confidential Information. All records, lists,
memoranda, correspondence, reports, manuals, files, drawings, documents,
equipment, and other tangible items (including computer software), wherever
located, incorporating the Confidential Material, which Executive shall prepare,
use or encounter, shall be and remain the Company’s sole and exclusive property
and shall be included in the Confidential Material. Upon termination of this
Agreement, or whenever requested by the Company, Executive shall promptly
deliver to the Company any and all of the Confidential Material, not previously
delivered to the Company, that is in the possession or under the control of
Executive.
7.2 Assignment of Intellectual Property Rights. Any ideas, processes, know-how,
copyrightable works, maskworks, trade or service marks, trade secrets,
inventions, developments, discoveries, improvements and other matters that may
be protected by intellectual property rights, that relate to the Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the “Executive Work Product”), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of the Company, shall be deemed works made for hire and are the property
of the
Kortman December 2008

 

15



--------------------------------------------------------------------------------



 



Company. In the event that for whatever reason such Executive Work Product shall
not be deemed a work made for hire, Executive agrees that such Executive Work
Product shall become the sole and exclusive property of the Company, and
Executive hereby assigns to the Company his entire right, title and interest in
and to each and every patent, copyright, trade or service mark (including any
attendant goodwill), trade secret or other intellectual property right embodied
in Executive Work Product. The Company shall also have the right, in its sole
discretion to keep any and all of Executive Work Product as the Company’s
Confidential Material. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
the Company, and no further consideration is or shall be provided to Executive
by the Company with respect to these provisions. Executive agrees to execute any
assignment documents the Company may require confirming the Company’s ownership
of any Executive Work Product. Executive also waives any and all moral rights
with respect to any such works, including without limitation any and all rights
of identification of authorship and/or rights of approval, restriction or
limitation on use or subsequent modifications. Executive promptly will disclose
to the Company any Executive Work Product.
7.3 No Unfair Competition After Termination of Agreement. Executive hereby
acknowledges that the sale or unauthorized use or disclosure of any of the
Company’s Confidential Material obtained by Executive by any means whatsoever,
at any time before, during or after the Term shall constitute unfair
competition. Executive shall not engage in any unfair competition with the
Company either during the Term or at any time thereafter.
7.4 Covenant Not to Compete. In the event this Agreement is terminated by the
Company for “Cause” under Section 6.1 above, or by Executive, for a reason other
than one specified in Section 6.3 above, then for a period of one year after the
effective date of such termination, Executive shall not, directly or indirectly,
work for or provide services to or own an equity interest (except for a
Permissible Investment) in any person, firm or entity engaged in the casino
gaming, card club or horseracing business which competes against the Company in
any “market” in which the Company owns or operates a casino, card club or
horseracing facility. For purposes of this Agreement, “market” shall be defined
as the area within a 100 mile radius of any casino, card club or horseracing
facility owned or operated or under construction by the Company.
7.5 No Hire Away Policy. In the event this Agreement is terminated prior to the
normal expiration of the Term, either by the Company for cause under Section 6.1
above, or by Executive, for a reason other than one specified in Section 6.3
above, then for a period of one (1) year after the effective date of such
termination, Executive shall not, directly or indirectly, for himself or on
behalf of any entity with which he is affiliated or employed, hire any person
known to Executive to be an employee of the Company or any of its subsidiaries
(or any person known to Executive to have been such an employee within six
(6) months prior to such occurrence). Executive shall not be deemed to hire any
such person so long as he did not directly or indirectly engage in or encourage
such hiring.
7.6 No Solicitation. During the Term and for a period of one (1) year
thereafter, or, if sooner, for a period of one (1) year after earlier
termination of this Agreement prior to expiration of the Term, and regardless of
the reason for such termination (whether by the Company or Executive), Executive
shall not directly or indirectly, for himself or on behalf of any entity with
which he is affiliated or employed, solicit any employee of the Company or any
of its subsidiaries (or any person who was such an employee within six
(6) months prior to such occurrence) or encourage any such employee to leave the
employment of the Company or any of its subsidiaries.
Kortman December 2008

 

16



--------------------------------------------------------------------------------



 



7.7 Non-Solicitation of Customers. During the Term and for a period of one
(1) year thereafter, or, if sooner, for a period of one (1) year after the
earlier termination of this Agreement prior to the expiration of the Term, and
regardless of the reason for such termination (whether by the Company or
Executive), Executive shall not solicit any customers of the Company or its
subsidiaries or any of their respective casinos or card clubs, or knowingly
encourage any such customers to leave the Company’s casinos or card clubs or
knowingly encourage any such customers to use the facilities or services of any
competitor of the Company or its subsidiaries. Executive shall at no times use
proprietary customer lists or Confidential Material to solicit customers.
7.8 Irreparable Injury. The promised service of Executive under this Agreement
and the other promises of this Article 7 are of special, unique, unusual,
extraordinary, or intellectual character, which gives them peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law.
7.9 Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that the Company shall be entitled to injunctive relief
(which shall include, but not be limited to, restraining Executive from directly
or indirectly working for or having an ownership interest (except for a
Permissible Investment) in any person engaged in the casino, gaming or
horseracing businesses in any market which the Company or its affiliates owns or
operates any such business, using or disclosing the Confidential Material) and
to specific performance as remedies for any such breach. Executive agrees that
the Company shall be entitled to such relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of proving actual damages and without the necessity of posting a bond or making
any undertaking in connection therewith. Any such requirement of a bond or
undertaking is hereby waived by Executive and Executive acknowledges that in the
absence of such a waiver, a bond or undertaking might otherwise be required by
the court. Such remedies shall not be deemed to be the exclusive remedies for
any breach of the obligations in this Article 7, but shall be in addition to all
other remedies available at law or in equity.
ARTICLE 8.
ARBITRATION
8.1 General. Except for a claim for injunctive relief under Section 7.9, any
controversy, dispute, or claim between the parties to this Agreement, including
any claim arising out of, in connection with, or in relation to the formation,
interpretation, performance or breach of this Agreement shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Article 8 and the then most applicable rules of the American Arbitration
Association. Judgment upon any award rendered by the arbitrator may be entered
by any state or federal court having jurisdiction thereof. Such arbitration
shall be administered by
Kortman December 2008

 

17



--------------------------------------------------------------------------------



 



the American Arbitration Association. Arbitration shall be the exclusive remedy
for determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Las Vegas, Nevada.
8.2 Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in executive employment agreements) provided by the office of the
American Arbitration Association having jurisdiction over Las Vegas, Nevada. If
the parties are unable to agree upon an arbitrator from the list so drawn, then
the parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
8.3 Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation. In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.
8.4 Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration, unless Executive wishes to contribute (up to
50%) of the costs and fees of the arbitration. Notwithstanding the foregoing,
the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.
Kortman December 2008

 

18



--------------------------------------------------------------------------------



 



8.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
ARTICLE 9.
MISCELLANEOUS
9.1 Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.
9.2 Entire Agreement. This Agreement and the stock option agreements between the
Company and Executive constitute the total and complete agreement of the parties
and supersedes all prior and contemporaneous understandings and agreements
heretofore made, including the Original Agreement and the 2006 Agreement, and
there are no other representations, understandings or agreements.
9.3 Counterparts. This Agreement may be executed in one of more counterparts,
each of which shall be deemed and original, but all of which shall together
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission or by e-mail shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or by e-mail shall be deemed to be their
original signatures for any purpose whatsoever.
9.4 Severability. Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdiction to be invalid or unenforceable, the court or arbitrator
finding such invalidity or unenforceability shall modify or reform this
Agreement to give as much effect as possible to the terms and provisions of this
Agreement. Any term or provision which cannot be so modified or reformed shall
be deleted and the remaining terms and provisions shall continue in full force
and effect.
9.5 Waiver or Delay. The failure or delay on the part of the Company, or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.
Kortman December 2008

 

19



--------------------------------------------------------------------------------



 



9.6 Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.
Except as provided in this Section 9.6, without the prior written consent of
Executive, this Agreement shall not be assignable by the Company. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.
9.7 No Assignment or Transfer by Executive. Neither this Agreement nor any of
the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.
9.8 Necessary Acts. Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.
9.9 Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.
9.10 Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:

         
 
  To Executive:   Clifford D. Kortman
 
      3800 Howard Hughes Parkway
 
      Las Vegas, NV 89169
 
      Telephone: 702 784-7777
 
      Facsimile: 702 784-7773

Kortman December 2008

 

20



--------------------------------------------------------------------------------



 



         
 
  To the Company:   Pinnacle Entertainment, Inc.
 
      3800 Howard Hughes Parkway
 
      Las Vegas, NV 89169
 
      Attn: General Counsel
 
      Telephone: 702 784-7777
 
      Facsimile: 702 784-7773
 
       
 
  with copy to:   Irell & Manella LLP
 
      1800 Avenue of the Stars, Suite 900
 
      Los Angeles, CA 90067-4276
 
      Attn: Al Segel
 
      Telephone: 310 277-1010
 
      Facsimile: 310 284-3052

9.11 Headings and Captions. The headings and captions used herein are solely for
the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.
9.12 Construction. All terms and definitions contained herein shall be construed
in such a manner that shall give effect to the fullest extent possible to the
express or implied intent of the parties hereby.
9.13 Counsel. Executive has been advised by the Company that he should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. The Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.
9.14 Withholding of Compensation. Executive hereby agrees that the Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by the Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.
9.15 References to Sections of the Code. All references in this Agreement and
Appendix A hereto to sections of the Code shall be to such sections and to any
successor or substantially comparable sections of the Code or to any successor
thereto.
Kortman December 2008

 

21



--------------------------------------------------------------------------------



 



9.16 Effect of Delay. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, including without limitation
the right of Executive to terminate employment for Good Reason pursuant to
Section 6.5.3, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first written above.

              EXECUTIVE   THE COMPANY    
 
            CLIFFORD D. KORTMAN   PINNACLE ENTERTAINMENT, INC.    
 
           
/s/ Clifford D. Kortman
 
  By:   /s/ John A. Godfrey
 
John A. Godfrey,    
 
      Executive Vice President, General Counsel and Secretary    

Kortman December 2008

 

22



--------------------------------------------------------------------------------



 



Appendix A
Tax Gross-up Payments
(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (excluding any interest, additions, increases or
penalties imposed with respect to such taxes except for interest, additions,
increases or penalties with respect to the Excise Tax), including, without
limitation, any income taxes (except for any interest, additions, increases and
penalties imposed with respect thereto) and the Excise Tax imposed upon the
Payment and the Gross-Up Payment, Executive is placed in the same tax position
with respect to the Payment as Executive would have been in if the Excise Tax
had never been enacted.
(b) Subject to the provisions of Section (c), all determinations required to be
made under this appendix, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent accounting firm or such other nationally recognized certified public
accounting firm as may be designated by Executive (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment, or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Subject to Section (e) below, any Gross-Up Payment, as determined
pursuant to this appendix shall be paid by the Company to Executive within five
(5) days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section (c) and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.
Kortman December 2008

 

23



--------------------------------------------------------------------------------



 



(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim; provided, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.
(d) If Executive becomes entitled to receive any refund with respect to the
Gross-Up Payment or the Excise Tax, Executive shall promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If Executive would have received a refund of
all or any portion of the Gross-Up Payment or the Excise Tax, except that a
taxing authority offset the amount of such refund against other tax liabilities,
interest, or penalties, Executive shall pay the amount of such offset over to
the Company, together with the amount of interest Executive would have received
from the taxing authority if such offset had been an actual refund, promptly
after receipt of notice from the taxing authority of such offset.
(e) Notwithstanding any other provision of this appendix, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of
Executive all or any portion of the Gross-Up Payment that it determines in good
faith that it is or may be in the future required to withhold, and Executive
hereby consents to such withholding.
Kortman December 2008

 

24



--------------------------------------------------------------------------------



 



(f) Subject to the foregoing provisions of this Appendix that may require
earlier payment, any Gross-Up Payment shall be paid to or for the benefit the
Executive by December 31 of the calendar year following the calendar year in
which the Excise Tax is remitted, or, if no Excise Tax is remitted, by
December 31 of the calendar year following the calendar year in which there is a
final and non-appealable settlement or other resolution of an audit or
litigation relating to the Excise Tax.
(g) Definitions. The following terms shall have the following meanings for
purposes of this appendix.
(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
((ii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.
Kortman December 2008

 

25



--------------------------------------------------------------------------------



 



APPENDIX B
RELEASE and RESIGNATION
For valuable consideration, receipt of which is hereby acknowledged, the
undersigned                      (“Executive”), for himself and his spouse,
heirs, estate, administrators and executors, hereby fully and forever releases
and discharges Pinnacle Entertainment, Inc., a Delaware corporation (the
“Company”), and each of its subsidiaries and the officers, directors, employees,
attorneys and agents of the Company and each such subsidiary, of and from any
and all claims, demands, causes of action of any kind or nature, in law, equity
or otherwise, whether known or unknown, which Executive has had, may have had,
or now has, or may have, arising out of or in connection with Executive’s
employment with the Company and/or its subsidiaries or the termination of such
employment; provided, however, that nothing contained herein is intended to nor
shall constitute a release of the Company from any obligations it may have to
Executive under any written employment agreement between Executive and the
Company in effect as of the date hereof, or any deferred compensation plan or
arrangement in which Executive participates or any rights of indemnification
under the Company’s Articles, Bylaws, Indemnity Trust Agreement or the like, or
coverage under Director and Officer Insurance, nor shall it prevent Executive
from exercising his rights, if any, under any such employment agreement or under
any stock option, restricted stock or similar agreement in effect as of the date
hereof in accordance with their terms.
Executive represents and warrants that he has not assigned or in any way
conveyed, transferred or encumbered all or any portion of the claims or rights
covered by this release.
Executive hereby resigns from all positions as an officer, director or employee
of the Company and each of its subsidiaries or affiliates effective the date
hereof and further agrees to execute such further evidence of such resignations
as may be necessary or appropriate to effectuate the foregoing.
Executed this            day of           , 20     .

         
 
 
 
Executive    

Kortman December 2008

 

26